DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants argued against the Election requirement of 3 September 2019, arguing that the improper restriction was made in the national stage entry.  The Examiner agrees.  However, the Examiner maintains that restriction under national stage practices would still have been proper under the principle that the common technical feature does not make a contribution over the prior art, as evidenced at least by the 35 USC 102 rejections below.  However, regardless, the Applicant withdrew claims and only have a single invention presently claimed and thus a restriction/election is no longer required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 3, 5, 6, 7, 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 7, it is unclear as to how specifically a cathode can be formed of all of “a gas diffusion electrode having a porous bound catalyst structure or a particle catalyst on a support; a coating of a particulate catalyst on the fist and/or second ion exchange membrane; and a porous conductive support impregnated with a catalyst”.  Typically a single one of these would be utilized to form a cathode.  For the purpose of Examination it has been interpreted that these limitations are meant to be claimed in the alternative as three separate possible embodiments.  Support for this interpretation is found in the specification (Substitution Specification for National Phase Submission Clean Version) as originally filed at pages 15-16 and the original translated claim set (English Translation of the International Application for National Phase Submission).
As to claim 16, it is unclear as to how specifically an anode can be formed of all of “a gas diffusion electrode; a porous bound catalyst structure; a particle catalyst on a support; a coating of a particulate catalyst on the fist and/or second ion exchange membrane; and a porous conductive support impregnated with a catalyst and/or of a noncontinuous two-dimensional structure, containing a cation exchange material”.  Typically a single one of these would be utilized to form a cathode.  For the purpose of Examination it has been interpreted that these limitations are meant to be claimed in the alternative as three separate possible embodiments.  Support for this interpretation is found in the specification (Substitution Specification for National Phase Submission Clean Version) as originally filed at pages 15-16 and the original translated claim set (English Translation of the International Application for National Phase Submission).
Further as to claim 16, the claim comprises two sentences, a claim must comprise a single sentence to ensure clarity.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 7 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2017/0037522 to Kaczur et al. (Kaczur).
As to claim 1, Kaczur teaches an electrolysis cell (402) comprising a cathode space (406) housing a cathode (438); a first ion exchange membrane (428) including an anion exchanger and adjoining the cathode space (406), an anode space (404) housing an anode (408); a second ion exchange membrane (414) including a cation exchanger and adjoining the anode space (404); and a salt bridge space (420) disposed between the first ion exchange membrane (428) and the second ion exchange membrane (414); wherein the cathode comprises a gas diffusion electrode having a porous bound catalyst structure of a particulate on a support ( Paragraphs 0221-0229; Figures 4 and 5).
As to claim 3, Kaczur teaches the apparatus of claim 1. Kaczur further teaches that the anode (408) is in contact with the second ion exchange membrane (414) (Figure 4).
As to claim 5, Kaczur teaches the apparatus of claim 1.  Kaczur further teaches that at least one of the membranes is hydrophilic (Paragraph 0333)
As to claim 6, Kaczur teaches the apparatus of claim 1.  Kaczur further teaches that the anode (408) is in contact with a conductive structure (412) on a side remove from the salt bridge space (420) (Paragraph 0222; Figure 4).
As to claim 7, Kaczur teaches a system comprising an electrolysis cell (402) comprising a cathode space (406) housing a cathode (438); a first ion exchange membrane (428) including an anion exchanger and adjoining the cathode space (406), an anode space (404) housing an anode (408); a second ion exchange membrane (414) including a cation exchanger and adjoining the anode space (404); and a salt bridge space (420) disposed between the first ion exchange membrane (428) and the second ion exchange membrane (414); wherein the cathode comprises a gas diffusion electrode having a porous bound catalyst structure of a particulate on a support ( Paragraphs 0221-0229; Figures 4 and 5).
As to claim 16, Kaczur teaches an electrolysis cell (402) comprising a cathode space (406) housing a cathode (438); a first ion exchange membrane (428) including an anion exchanger and adjoining the cathode space (406), an anode space (404) housing an anode (408); a second ion exchange membrane (414) including a cation exchanger and adjoining the anode space (404); and a salt bridge space (420) disposed between the first ion exchange membrane (428) and the second ion exchange membrane (414); wherein the anode comprises a gas diffusion electrode (carbon fiber paper with a thin layer of catalyst disposed thereon) (Paragraphs 0204, 0221-0229; Figures 4 and 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kaczur as applied to claim 7 above and further in view of US Patent Application Publication 2013/0105330 to Teamey et al. (Teamey).
As to claim 8, Kaczur teaches the apparatus of claim 7.  Kaczur fails to further teach that the salt bridge comprises a recycling unit recycling connected from an outlet of the salt bridge space and an inlet into the cathode space for recycling reactant from the cathode reaction formed in the salt bridge space back into the cathode space.  However, Kaczur does teach that an outlet from the salt bridge compartment comprises byproduct gases (452) and that a feed into the cathode space comprises carbon dioxide (Paragraphs 0225 and 0228; Figure 5).  Teamey also discusses carbon dioxide electrolysis and teaches that byproduct gases are expected to comprise unreacted carbon dioxide and that this unreacted carbon dioxide should be separated out and returned to the cathode for reuse (Paragraph 0067).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparats of Kaczur with the addition of a recycling path from the gas outlet (452) of the salt bridge space (420) to the gas inlet (426) of the cathode space (406) in order to allow for the recycling of any unreacted carbon dioxide from the salt bridge compartment as taught by Teamey.  

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaczur in view of US Patent Application Publication No. 2017/0321334 to Kuhl et al. (Kuhl).
As to claim 15, Kaczur teaches an electrolysis cell (402) comprising a cathode space (406) housing a cathode (438); a first ion exchange membrane (428) including an anion exchanger and adjoining the cathode space (406), an anode space (404) housing an anode (408); a second ion exchange membrane (414) including a cation exchanger and adjoining the anode space (404); and a salt bridge space (420) disposed between the first ion exchange membrane (428) and the second ion exchange membrane (414) (Paragraphs 0221-0229; Figures 4 and 5).  However, Kaczur fails to further teach that the cathode comprises a noncontinuous two-dimensional structure comprising an anion exchange material.  
However, Kuhl also discusses carbon dioxide electrolysis cells and teaches that the cathode should be formed of a porous, thus noncontinuous, planar, thus two-dimensional structure, comprising (Paragraphs 0046, 0067 and 0068).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kaczur with a cathode formed of a porous, thus noncontinuous, planar, thus two-dimensional structure, comprising an anion exchange material in order to utilize a cathode with a good balance between ion conductivity and catalyst surface as taught by Kuhl.
As to claim 17, Kaczur teaches an electrolysis cell (402) comprising a cathode space (406) housing a cathode (438); a first ion exchange membrane (428) including an anion exchanger and adjoining the cathode space (406), an anode space (404) housing an anode (408); a second ion exchange membrane (414) including a cation exchanger and adjoining the anode space (404); and a salt bridge space (420) disposed between the first ion exchange membrane (428) and the second ion exchange membrane (414) (Paragraphs 0221-0229; Figures 4 and 5).  However, Kaczur fails to further teach that the anode comprises a noncontinuous two-dimensional structure comprising a cation exchange material.  
However, However, Kuhl also discusses carbon dioxide electrolysis cells and teaches that the anode should be formed of a porous, thus noncontinuous, planar, thus two-dimensional structure, comprising a cation exchange material in order to utilize an anode with a good balance between ion conductivity and catalyst surface (Paragraphs 0049, 0067 and 0068).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kaczur with an anode formed of a porous, thus noncontinuous, planar, thus two-dimensional structure, comprising a cation exchange material in order to utilize an anode with a good balance between ion conductivity and catalyst surface as taught by Kuhl.

Double Patenting
Claim 7 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794